FILED
                           NOT FOR PUBLICATION                              MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10317

              Plaintiff - Appellee,              D.C. No. 4:13-cr-01999-RCC

 v.                                              MEMORANDUM*

SALVADOR NIETO-GONZALEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Mark W. Bennett, District Judge, Presiding**

                            Submitted May 13, 2015***

Before:      LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Salvador Nieto-Gonzalez appeals from the district court’s judgment and


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 57-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Nieto-Gonzalez’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Nieto-Gonzalez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses that following the change of plea hearing, the magistrate

judge did not submit findings and recommendations, and the district court did not

accept Nieto-Gonzalez’s guilty plea. See 28 U.S.C. § 636(b)(1)(C); United States

v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Accordingly, we

vacate the judgment of conviction and remand to the district court for further

proceedings consistent with this disposition.

      Counsel’s motion to withdraw is GRANTED. All other pending motions

are denied as moot. Upon remand, the district court shall appoint new counsel for

Nieto-Gonzalez.

      VACATED and REMANDED.




                                          2                                      14-10317